TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00024-CV



                                  Melinda Greenhaw, Appellant

                                                   v.

HSBC Bank USA, as Trustee for PHH Alternative Mortgage Trust, Series 2007-3, Appellee


              FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
              NO. 76,094, HONORABLE REBECCA DEPEW, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal from a judgment awarding possession in a forcible detainer case.1

The clerk’s record in this appeal was due in this Court on February 12, 2014. On April 8, 2014,

Melinda Greenhaw was notified that no clerk’s record had been filed due to her failure to pay

or make arrangements to pay the district clerk’s fee for preparing the clerk’s record. The notice

requested that Greenhaw make arrangements for the clerk’s record and submit a status report

regarding this appeal by April 18, 2014. Greenhaw has not filed a status report or otherwise

responded to this Court’s notice.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay the clerk’s fee for preparing the record, the appellate court may dismiss


       1
         Although the underlying suit named Darrel Greenhaw and/or all occupants of the property
as defendants, the notice of appeal is in the name only of Melinda Greenhaw. But even if the other
defendants were parties to this appeal, our disposition would be the same.
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b). Because Greenhaw has failed to pay or make arrangements to pay

the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: May 16, 2014




                                                  2